Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 6/21/22.  Claims 1, and 11 have been amended. Claims 2 and 12 have been cancelled. Claims 1, 3-11 and 13-20 are pending.
2.	Applicants' arguments filed 6/21/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-7, 10-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al (US 20190196950 A1, hereinafter “Ranganathan”) in view of Vidal et al (U.S. 20190340512 A1 hereinafter, “Vidal”).
8.	With respect to claim 1,
Ranganathan discloses a method for automatic error diagnosis in a test environment comprises the steps of:
providing a plurality of test logs associated with known types of failures, each comprising a set of files;
arranging the plurality of test logs in a defect database;
transforming the set of files of the plurality of test logs into map adapted to be fed into a machine learning model (Ranganathan [0005], [0041], [0044], [0081], [0098] and Fig. 9A e.g. [0005] receiving a log file and testing results generated from a code base for an application; processing the log file through a pattern-mining algorithm to determine a usage pattern of code modules within the code base; clustering defects from the testing results based on a respective functionality of the application reported within each of the defects; generating testing prioritizations for test cases for the application by assigning weightages to the test cases based on the clusters of defects and the usage pattern of the code modules within the code base; sequencing a set of the test cases based on the test prioritizations; and transmitting the sequenced set of test cases to a test execution engine. [0041] Furthermore, graphical representations, such as heat maps, may be created and employed for a quantitative analysis and selection of a set of test cases to execute. For example, a heat map maybe created by determining system usage and failure patterns that may be extracted from production logs where functionalities that have a higher usage and/or a higher propensity to fail may indicate a condition for increased test priority. [0044] For example, thresholds for known problem patterns and monitor alerts may be set and machine learning employed to determine typical system behavior as well as search for anomalies. [0081] As described above with regard to FIG. 1, the testing priority generator engine 125 generates testing prioritizations that may include graphical representations, such as heat maps, that depict usage patterns, code coverage, failure patterns, module churn, code quality analysis, or a combination thereof. [0098] FIG. 9A depicts a flow diagram of an example process 900 employed within a touchless testing platform system, such as touchless testing platform system 100, to generate a sequenced set of test cases for execution by an execution engine, such as execution engine 140. A log analyzer and pattern miner engine receives (902) a log file that includes log records generated from a code base. The log file is processed (904) by the log analyzer and pattern miner engine through a pattern-mining algorithm to determine a usage pattern. A graphical representation, such as a heat map, is generated (906) by a testing priority generator engine based on an analysis of the usage pattern. A set of test cases is selected (908) and each of the selected test cases is assigned (908) by a dynamic test case selector and sequencer engine by processing the graphical representation through a machine-learning algorithm. The set of test cases is sequenced (910) by the dynamic test case selector and sequencer engine module based on the assigned priority values. The sequenced set of test cases are transmitted (912) to the test execution engine for execution and the process ends [as
providing a plurality of test logs (e.g. logs) associated with known types of failures (e.g. known problem patterns, anomalies, defects), each comprising a set of files;
arranging the plurality of test logs in a defect database (e.g. clusters of defects); and
transforming the set of files of the plurality of test logs into map (e.g. heat map - created and employed for a quantitative analysis, heat maps, that depict usage patterns, code coverage, failure patterns, module churn, code quality analysis; referring to the instant applicant’s specification [0006]) adapted to be fed into a machine learning model (e.g. machine learning)]), and
selecting a part of the files for transformation based on a predefined criterion (Ranganathan [0044], [0098] and Fig. 9A e.g. [0044] The described system also integrates functional and non-functional testing as a testing failure may happen due to functional and/or non-functional root causes. For example, a functional defect may originate from non-functional causes, such as a database timeout leading to an incorrect update on a user interface (UI). In such an example, testers may tag the UI issue as a functional defect. To provide for this integration, the described system includes processes that analyze performance, scalability, stability, recoverability, exception handling, upgrade, and so forth, which are executed throughout the testing cycle and/or in parallel. Furthermore, the described system uses application monitoring and log mining to build useful insights into the underlying architecture behavior as functional tests are being run. For example, thresholds for known problem patterns and monitor alerts may be set and machine learning employed to determine typical system behavior as well as search for anomalies. [0098] The log file is processed (904) by the log analyzer and pattern miner engine through a pattern-mining algorithm to determine a usage pattern. A graphical representation, such as a heat map, is generated (906) by a testing priority generator engine based on an analysis of the usage pattern [as selecting a part of the files (e.g. the log file is searched based on thresholds for known problem patterns (i.e. anomalies, defects) to generate a graphical representation, such as a heat map) for transformation (e.g. to generate a graphical representation, such as a heat map) based on a predefined criterion (e.g. threshold - thresholds for known problem patterns and monitor alerts may be set and machine learning employed to determine typical system behavior as well as search for anomalies)]. A set of test cases is selected (908) and each of the selected test cases is assigned (908) by a dynamic test case selector and sequencer engine by processing the graphical representation through a machine-learning algorithm. The set of test cases is sequenced (910) by the dynamic test case selector and sequencer engine module based on the assigned priority values. The sequenced set of test cases are transmitted (912) to the test execution engine for execution and the process ends).
Although Ranganathan substantially teaches the claimed invention, Ranganathan does not explicitly indicate transforming the set of files of the plurality of test logs into vectors.
Vidal teaches the limitations by stating
providing a plurality of test logs (Vidal [0038] e.g. test logs) associated with known types of failures (Vidal [0072] e.g. [0072] According to some implementations, differences between test runs may be identified for evaluation as a source of a test run failure. For example, an automated difference comparison might be performed between representations of passing and failing test runs to identify differences between the test runs. Such differences could then be surfaced (e.g., in a system GUI to a developer) as suggested avenues of inquiry in determining the cause of the failure. They may also be used to identify differences between a new type of failure and previous test runs (including failing and/or passing test runs)), each comprising a set of files (Vidal [0058] e.g. test log files);
arranging the plurality of test logs in a defect database (Vidal [0038], [0041] e.g. test logs; the captured information is stored (e.g., uploaded to an S3 bucket like any other log file)); and
transforming the set of files of the plurality of test logs into vectors, adapted to be fed into a machine learning model (Vidal [0062] – [0065] e.g. [0063] Vector representations are then generated for the test runs (406). According to a particular class of implementations, text or word embedding algorithms are used for generating the vector representations. According to some of these implementations, a text embedding model may be built for each test by building a vocabulary of tokens in the logs for that test and then using that to get the vector representation. According to others of these implementations, a universal log embedder is built on a random sample (e.g., a few thousand) of logs from different tests. Such a model can then embed any arbitrary log. [0064] According to some implementations, dimensionality reduction may be performed on the resulting vector representations to get smaller, more compressed vectors that are easier to cluster and manage. [0065] Regardless of the approach taken, once the vector representations of the test runs are generated, machine learning techniques are applied to reliably classify the test runs (408) so that subsequent test runs can be reliably identified as passing or test flake (410) (depending on the cluster it fall into), or so that subsequent test runs can be identified as representing a significant difference from prior test runs (412) (it does not match an existing cluster)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Ranganathan and Vidal, to provide model test runs in ways that allow for reliable identification of various types of test behavior (Vidal [0003]). 
9.	With respect to claim 3,
	Vidal further discloses wherein the method further comprises the step of performing supervised training of the machine learning model based on the defect database (Vidal [0005], [0053] – [0054], [0058] e.g. supervised).
10.	With respect to claim 4,
	Vidal further discloses wherein the supervised training is based on the whole defect database or a part of the defect database (Vidal [0072] e.g. types of failure).
11.	With respect to claim 5,
	Vidal further discloses wherein the method further comprises the step of providing a failed test log external to the defect database for error diagnosis (Vidal [0033], [0052] e.g. [0033] The results of the application of the test commands are captured (308) for eventual transmission back to the developer's device or network (as described below) for reviewing and/or further processing, e.g., via the test console interface. The captured test results may include the commands and responses (e.g., Selenium or Appium logs), as well as video or screen shots of the browser UI and/or AUT after each page-altering command. These results are correlated in time an dstored (e.g., in cloud storage such as Amazon's Simple Store Service (S3) buckets) before the VM instance and any other resources are torn down or wiped. As discussed below, these test results maybe supplemented with additional information captured via another connection. [0052] For example, for tests conducted using web browsers, such a platform may have access to Selenium logs generated in conjunction with the application of Selenium tests. In addition, a test platform that employs a service like the Control/Capture Service (CCS) described above might also have access to other information such as, for example, HTTP archive (HAR) files (JSON-formatted archive files that log information about a web browser's interaction with a site and that include detailed performance data about the web pages it loads), and/or jsconsole files (files that log information such as network requests, JavaScript, CSS, and security errors and warnings, and messages explicitly logged by JavaScript code). Additional data might also be obtained from the developer side of the test runs in a variety of ways, e.g., explicit or implicit feedback in a user interface by which the developer interacts with the test platform. Additional data might also be obtained through integration with the source control system or build automation system that provides information on which application or test files changed from the last test; referring to the instant applicant’s specification [0020]).
12.	With respect to claim 6,
	Vidal further discloses wherein the method further comprises the step of classifying the failed test log by means of the machine learning model with respect to the known types of failures of the defect database (Vidal [0010], [0072], [0074] e.g. a new type of failure).
13.	With respect to claim 7,
	Vidal further discloses wherein the method further comprises the step of identifying, by means of the machine learning model, if the failed test log does not correspond to any of the known types of failures of the defect database (Vidal [0010], [0072], [0074] e.g. a new type of failure).
14.	With respect to claim 10,
	Vidal further discloses wherein the set of files belonging to a given test log are in heterogeneous nature (Vidal [0052] e.g. For example, for tests conducted using web browsers, such a platform may have access to Selenium logs generated in conjunction with the application of Selenium tests. In addition, a test platform that employs a service like the Control/Capture Service (CCS) described above might also have access to other information such as, for example, HTTP archive (HAR) files (JSON-formatted archive files that log information about a web browser's interaction with a site and that include detailed performance data about the web pages it loads), and/or jsconsole files (files that log information such as network requests, JavaScript, CSS, and security errors and warnings, and messages explicitly logged by JavaScript code). Additional data might also be obtained from the developer side of the test runs in a variety of ways, e.g., explicit or implicit feedback in a user interface by which the developer interacts with the test platform. Additional data might also be obtained through integration with the source control system or build automation system that provides information on which application or test files changed from the last test).
15.	Claims 11-17 and 20 are same as claims 1-7 and 10 and are rejected for the same reasons as applied hereinabove.

16.	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan in view of Vidal, and further in view of Milo et al (U.S. 10685292 B1 hereinafter, “Milo”).
17.	With respect to claim 8,
Although Ranganathan and Vidal combination substantially teaches the claimed invention, they do not explicitly indicate wherein the method further comprises the step of incorporating additional test logs into the defect database thereby updating the defect database periodically.
Milo teaches the limitations by stating wherein the method further comprises the step of incorporating additional test logs into the defect database thereby updating the defect database periodically (Milo col. 11 lines 5-12 e.g. (57) Steps 200 through 210 of the FIG. 2 process can be repeated periodically or as needed to process additional software investigation log sets. The process illustratively provides a user with an accurate and efficient automated mechanism for identifying and accessing software investigation log sets that are sufficiently similar to a given additional software investigation log set possibly submitted by the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Ranganathan, Vidal and Milo, to provide model test runs in ways that allow for reliable identification of various types of test behavior (Vidal [0003]). 
18.	With respect to claim 9,
	Vidal further discloses wherein the method further comprises the step of retraining the machine learning model corresponding to the updated defect database (Vidal [0052], [0076] e.g. [0052] For example, for tests conducted using web browsers, such a platform may have access to Selenium logs generated in conjunction with the application of Selenium tests. In addition, a test platform that employs a service like the Control/Capture Service (CCS) described above might also have access to other information such as, for example, HTTP archive (HAR) files (JSON-formatted archive files that log information about a web browser's interaction with a site and that include detailed performance data about the web pages it loads), and/or jsconsole files (files that log information such as network requests, JavaScript, CSS, and security errors and warnings, and messages explicitly logged by JavaScript code). Additional data might also be obtained from the developer side of the test runs in a variety of ways, e.g., explicit or implicit feedback in a user interface by which the developer interacts with the test platform. Additional data might also be obtained through integration with the source control system or build automation system that provides information on which application or test files changed from the last test. [0076] It will also be understood that the clustering of test runs and the identification of test flake and/or new modes of failure may be an iterative, incremental process in which training and evolution of the underlying models is ongoing. As such, a given test run may be considered to be both training data as well as input for run-time classification. Therefore, the scope of the present disclosure should not be limited by reference to the use of the term “training” to describe particular test runs or their representations).
19.	Claim 18 is same as claim 8 and is rejected for the same reasons as applied hereinabove.
20.	With respect to claim 19,
	Vidal further discloses wherein the user interface is further adapted to input the additional test logs in real-time (Vidal [0052], [0076] e.g. For example, for tests conducted using web browsers, such a platform may have access to Selenium logs generated in conjunction with the application of Selenium tests. In addition, a test platform that employs a service like the Control/Capture Service (CCS) described above might also have access to other information such as, for example, HTTP archive (HAR) files (JSON-formatted archive files that log information about a web browser's interaction with a site and that include detailed performance data about the web pages it loads), and/or jsconsole files (files that log information such as network requests, JavaScript, CSS, and security errors and warnings, and messages explicitly logged by JavaScript code). Additional data might also be obtained from the developer side of the test runs in a variety of ways, e.g., explicit or implicit feedback in a user interface by which the developer interacts with the test platform. Additional data might also be obtained through integration with the source control system or build automation system that provides information on which application or test files changed from the last test. [0076] It will also be understood that the clustering of test runs and the identification of test flake and/or new modes of failure may be an iterative, incremental process in which training and evolution of the underlying models is ongoing. As such, a given test run may be considered to be both training data as well as input for run-time classification. Therefore, the scope of the present disclosure should not be limited by reference to the use of the term “training” to describe particular test runs or their representations).

Response to Argument
21.	On pages 7-10, Applicant alleges Ranganathan does not teach “transforming the set of files of the plurality of test logs … adapted to be fed into a machine learning model” and “selecting a part of the files for transformation based on a predefined criterion.”
	Examiner disagrees because:
As described in Ranganathan [0005], [0041], [0044], [0081], [0098] and Fig. 9A, the log file is searched based on thresholds for known problem patterns (i.e. anomalies, defects) [as a predefined criterion] to extract failure patterns [as selecting a part of the files for transforming] to generate/create a graphical representation [as transforming], such as a heat map, the graphical representation is processed through a machine-learning algorithm [as to be fed into a machine learning model].
The disclosures reasonably describe the argued limitation of “transforming the set of files of the plurality of test logs … adapted to be fed into a machine learning model” and “selecting a part of the files for transformation based on a predefined criterion.”

22.	On pages 10-, Applicant alleges Vidal is silent regarding the selection of a part of the incoming test logs during the vector transformation, let alone selecting the part of the test logs based on a defined criterion.
	Examiner disagrees because:
As described in Vidal [0038], [0058], [0062] – [0065], [0072], test run files are identified from test logs [as selecting a part of the files for transforming] to generate vector representations [as into vectors] to be applied to machine learning techniques [as to be fed into a machine learning model].
The disclosures reasonably describe the argued limitation of “transforming the set of files of the plurality of test logs into vectors, adapted to be fed into a machine learning model.”
Further, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 29, 2022